Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000089
                                                       13-JUN-2013
                                                       07:54 AM




                          SCWC-12-0000089

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              WELLS FARGO BANK, N.A. AS TRUSTEE FOR
              OPTION ONE MORTGAGE LOAN TRUST 2006-1
            ASSET-BASED CERTIFICATES, SERIES 2006-1,
                  Respondent/Plaintiff-Appellee,

                                vs.

           ROBERT L. HENSLEY and FRANCES C. HENSLEY,
               Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000089; CIV. NO. 10-1-0091)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Nakayama, Acting C.J., McKenna, and Pollack, JJ.,
 Circuit Judge Chan, in place of Recktenwald, C.J., recused, and
      Circuit Judge Border, in place of Acoba, J., recused)

          Petitioners/Defendants-Appellants application for writ

of certiorari filed on May 7, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, June 13, 2013.

Gary Victor Dubin,                    /s/ Paula A. Nakayama
Frederick J. Arensmeyer, and
Zeina Jafar,                          /s/ Sabrina S. McKenna
for Petitioners
                                      /s/ Richard W. Pollack
Charles R. Prather, and
Sofia Hirosane McGuire,               /s/ Derrick H.M. Chan
for Respondent
                                      /s/ Patrick W. Border